DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-7 are objected to because of the following informalities: claim 2, line 10, please insert “analog baseband” after “combined” for consistency with antecedent.
Claims 3-7 are objected for being dependent on objected claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the two or more frequency downconverters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected for being dependent on rejected claim 18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-17 and 20 of U.S. Patent No.10,826,570. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 2 of the instant application is fully encompassed by claim 1 of the patent.
Claim 3 of the instant application is fully encompassed by claim 4 of the patent.
Claim 4 of the instant application is fully encompassed by claim 5 of the patent.
Claim 5 of the instant application is fully encompassed by claim 6 of the patent.
Claim 6 of the instant application is fully encompassed by claim 7 of the patent.
Claim 7 of the instant application is fully encompassed by claim 8 of the patent.
Claim 8 of the instant application is fully encompassed by claim 9 of the patent.
Claim 9 of the instant application is fully encompassed by claim 12 of the patent.
Claim 10 of the instant application is fully encompassed by claim 13 of the patent.
Claim 11 of the instant application is fully encompassed by claim 14 of the patent.
Claim 12 of the instant application is fully encompassed by claim 15 of the patent.
Claim 13 of the instant application is fully encompassed by claim 16 of the patent.
Claim 14 of the instant application is fully encompassed by claim 17 of the patent.
Claim 15 of the instant application is fully encompassed by claim 20 of the patent.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

As per claim 16, claim 15 of the patent discloses every feature of the invention specified in the claim but fails to teach two or more  DC offset  compensation circuits  each configured  to provide  controllable  DC offset correction to a corresponding one of the two or more controllable amplifiers. However,  as evidence by Razavi US20020097081, it is generally known for a controllable amplification and combining circuit  to include (fig. 7) two or more DC offset compensation circuits  (714 and 716) each configured to provide a separately controllable DC offset correction to a corresponding one of the two or more controllable gain input amplifiers see (fig. 7). Therefore, it would have been obvious to one skill in the art to include such a teaching in claim 15 of the patent in order to provide adequate resources to facilitate processing of the received signal.  
As per claim 17, claim 14 of the patent discloses every feature of the invention specified in the claim but fails to teach two or more analog-to-digital converters, each configured to receive a corresponding one of the two or more amplified baseband signals. However, as evidence by Yun et al US20090040107, it is generally known for a controllable amplification and combining circuit  to include (see at least fig. 3)  a pair of  A/D converters (ADC) for converting a respective amplified signal to digital signals. Therefore, it would have been obvious to one skill in the art to include such a teaching in claim 14 of the patent in order to provide adequate resources to facilitate processing of the received signal.
As per claim 18, claim 14 of the patent discloses every feature of the invention specified in the claim but fails to teach two or more  local oscillators  configured  to control downconversion of the two or more downconverters. However, as evidence by Budampati et al US Patent Application Publication No. US20100075611 providing  a circuit with two or more local oscillators configured to control downconversion of the two or more frequency downconverters is generally known ( see para. [0066]). Therefore, it would have been obvious to one skill in the art to include such a teaching in claim 14 of the patent in order to provide adequate resources to facilitate processing of the received signal.
As per claim 19, as evidence by Budampati et al US Patent Application Publication No. US20100075611 providing  a circuit with two or more local oscillators each includes a PLL  are generally  known ( see para. [0066]).  In addition, note that  it is a characteristic of a PLL to receive a reference signal to perform is function and therefore is inherent in Budampati et al. Therefore, it would have been obvious to one skill in the art to include such a teaching in claim 18 of the patent in order to provide adequate resources to facilitate processing of the received signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2, 3, 8, 10 and, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai US Patent Application Publication No. 20140266906 in view of Yun et al US Patent Application Publication No. 20090040107 A1.
As per claim 2, Murai teaches a method and apparatus (fig. 1) comprising two or more frequency downconverters (304a1 and 304a2) configured to output two or more analog signals in response to receiving a plurality of radio frequency signals from an antenna array (310); a controllable amplification and combining circuit (note (305a1, 305a2, 307) (AGC 305a1 and AGC 305a2 by definition is a controllable amplification) configured to generate two or more amplified analog signals based on amplifying each of the two or more analog  signals with a separately controllable gain ( AGC 305a1 and AGC 305a2)  and to combine the two or more amplified analog signals to generate a combined analog signal (see output of 307); and DFE 308 functionally equivalent to the claimed “ a data conversion and signal processing circuit” configured to receive the combined signal from 307. However, it fails to teach that the analog signal is a baseband signal. Yun et al discloses a method in apparatus for downconverting an RF signal to baseband (see at least para. [0067]. Therefore, it would have been obvious to one skill in the art to convert the RF signal to baseband so as to enable a low complexity smart antenna  receiver as part of a highly reliable  low cost and low power sensor network (see abstract). 
As per claim 3, Murai teaches the controllable amplification and combining circuit includes two or more controllable gain input amplifiers (AGC 305a1 and 305a2) configured to amplify the two or more analog signals to generate the two or more amplified analog signals.
As per claim 8, see rejection of claim 2.
As per claim 10, as applied to claim 8 above, Murai discloses every feature of the invention specified in the claim but it fails to teach the added limitation of converting the combine signal to digital. Yun et al discloses a method and apparatus (see at least fig. 1B) including an A/D converter (fig. 1B) for converting a combine signal into digital form. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Murai so as to shape the signal in a format suitable for further processing by subsequent components of the receiver.
As per claim 13, Murai further teaches generating a first intermediate frequency signal (see output of 304a1) using a first radio frequency circuit channel  (see fig. 1, upper signal path) of the plurality of radio frequency circuit channels (see fig. 1), generating a second intermediate frequency signal (see output of 304a2) using a second radio frequency circuit channel (see fig. 1, lower signal path) of the plurality of radio frequency circuit channels (see fig. 1), and combining the first intermediate frequency signal and the second intermediate frequency signal (see combiner 307 combining the two signals).
As per claim 14, see rejection of claim 2. In addition, an antenna 300 array including a plurality of elements 301a1 and 301a2; a plurality of radio frequency circuit channels (see fig. 1, upper path  and lower path (from the BPF to the D/C)) to generate two or more analog signals  in response to the antenna array receiving  a radio wave.
As per claim 15, see claim 3.

Claims 4, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai US Patent Application Publication No. 20140266906 in view of Yun et al US Patent Application Publication No. 20090040107 A1 and further in view of Razavi et al US Patent Application Publication No. US20020097081.
As per claim 4, Murai and Yun et al disclose every feature of the invention specified in the claim but fails to teach the controllable amplification and combining circuit further includes two or more DC offset compensation circuits each configured to provide a separately controllable DC offset correction to a corresponding one of the two or more controllable gain input amplifiers. Razavi et al discloses a similar method and apparatus (fig. 7) that includes two or more DC offset compensation circuits  (714 and 716) each configured to provide a separately controllable DC offset correction to a corresponding one of the two or more controllable gain input amplifiers see (fig. 7).  Therefore, it would have been obvious to one skill in the art to have modified Murai and Yun et al by incorporating two or more DC offset compensation circuits each configured to provide a separately controllable DC offset correction to a corresponding one of the two or more controllable gain input amplifiers so as to remove the effect of DC offset on the signal. An alternative motivation would have been to optimize noise contribution versus loop gain of the DC offset reduction technique as taught by Razavi et al see para. [0024].
As per claim 9, see claim 4.
As per claim 16, see claim 4.

Claims  6-7, 5, 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai US Patent Application Publication No. 20140266906 in view of Yun et al US Patent Application Publication No. 20090040107 A1 and further in view of Budampati et al US Patent Application Publication No. US20100075611.
As per claim 6, Murai and Yun et al disclose every feature of the invention specified in the claim but they fail to teach the further teaches the use of two or more local oscillators configured to control downconversion of the two or more frequency downconverters. Budampati et al teaches the further limitations of two or more local oscillators configured to control downconversion of the two or more frequency downconverters see para. [0066]. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Murai  and Yun et al in order to provide the local carrier signal necessary to produce the downconverted signal.
	As per claim 7, Budampati et al teaches the two or more local oscillators each includes a phase-locked-loop, PLLs require a common timing reference signal  to perform its operation and therefore such limitation is inherently provided in the PLL. Therefore, it would have been obvious to one skill in the art to include such a limitation in Murai and the motivation to do so would have been the same as provided with respect to claim 6.
As per claim 5, Murai  and Yun et al discloses every feature of the invention specified in the claim but fail to teach the data conversion and signal processing circuit includes two or more analog-to-digital converters each configured to receive a corresponding one of the two or more amplified analog baseband signals. Budampati et al teaches data conversion and signal processing circuit (fig. 4) includes two or more analog-to-digital converters (412) (see para. [0057]) each configured to receive a corresponding one of the two or more amplified analog baseband signals (see fig. 4). Therefore, it would have been obvious to one skill in the art to include such a feature in Murai and Yun et al in order to shape the signal in a format suitable for further processing by subsequent components of the receiver.
 As per claim 12, see claim 7.
As per claim 18, see claim  6.
As per claim 19, see claim 7.
As per claim 17. See claim 5.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai US Patent Application Publication No. 20140266906 in view of Yun et al US Patent Application Publication No. 20090040107 A1 and further in view of Taniguchi et al US Patent Application Publication US20090295636 A1.
As per claim 11, as applied to claim 8 above, Murai and Yun et al discloses every feature of the invention specified in the claim but does not explicitly teach performing phase shifting in each of the radio circuit at an IF frequency that is less than the frequency of the radio waves. Taniguchi discloses a  receiving apparatus (fig. 1) including performing phase shifting (see shifters 24a/24b) in each of a radio frequency circuit channels (note path upper signal path and lower signal path) at an intermediate frequency (note that “RF parts” convert the RF signal into IF signals (see at least para. [0068], the phase shifting is performed at IF)  that is less than the frequency of the radio waves (note that it is an inherent feature of the frequency converter to convert an RF signal to IF where the frequency of the IF is smaller than the frequency of the RF signals)1. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Murai and Yun et al in order to adjust for phase errors as taught by Taniguchi et al, para. [0068]. An alternative motivation would have been to reduce sensitivity to circuit parasitics and to improve inter-element matching as generally known in at least US20140079098 A1, para. [0121].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US20020022493 A1, para. [0007].